EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeanne Jodoin on 4/14/2021.

The application has been amended as follows: 
In the claims;
Claims 14-20, 37-40 and 80 were canceled,

4. (Currently Amended) The method of claim 3, wherein said method comprising contacting, under conditions that produce a population of cells that comprises mesodermal cells, said population of pluripotent stem cells with a serum-free first mesoderm differentiation medium comprising activin A and one or more of an inhibitor of glycogen synthase kinase 3 (GSK-3) and an activator of Wnt signaling pathway.
12. (Currently Amended) The method of claim [[25]] 1, further comprising culturing said podocytes in said microfluidic device.
56. (CURRENTLY AMENDED) A method of generating a population of podocytes comprising contacting, in a microfluidic device, on a surface coated with at least one 
(i) activin A, 
(ii) bone morphogenetic protein (BMP), 
(iii) an inhibitor of glycogen synthase kinase 3 (GSK-3) or an activator of Wnt signaling pathway, 
(iv) vascular endothelial growth factor (VEGF), and 
(v) retinoic acid, 
wherein the podocyte induction medium is serum-free, wherein said contacting is done 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections of certain claims as obvious under 35 USC 103 over combinations of Bailly, Mae, Song, Lin, Charest, Ingber and Vacanti et al are withdrawn in light of applicants arguments and the declaration of Dr. Musah.
The rejections of certain claims under 35 USC 112-1st para. as lacking written description is withdrawn in light of applicants’ arguments.
The Double Patenting warning is rendered moot by cancelation of claim 80.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633